DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 April 2021 was filed after the mailing date of the non-final Office action on 26 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.
The information disclosure statement (IDS) submitted on 16 April 2021 was filed after the mailing date of the non-final Office action on 26 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 should be amended as follows:
4. (Currently Amended) The method of claim 1, wherein said illuminating a specimen with an incident x-ray beam while the specimen has a first rotational orientation comprises focusing the incident x-ray beam at the specimen with a spot size that is less than or equal to 50 microns in at least one direction substantially parallel to the surface of the specimen, and said illuminating the specimen with the incident x-ray beam while the specimen has the second rotational orientation comprises focusing the incident x-ray beam at the specimen with a spot size that is less than or equal to 50 microns in at least one direction substantially parallel to the surface of the specimen.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Currently Amended) The method of claim 1, further comprising: 
energy-resolving the fluorescence x-rays collected while the specimen has the first rotational orientation; and 
energy-resolving the fluorescence x-rays collected while the specimen has the second rotational orientation.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9 (Currently Amended) The method of claim 7, wherein the plurality of sequential rotational orientations  comprise at least three sequential rotational orientations.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Currently Amended) The method of claim 7, wherein the plurality of sequential rotational orientations [[has]] have a total summed rotation of the specimen of at least 180 degrees.

Claims 11 and 12 are objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Currently Amended) The method of claim 1, wherein said illuminating the specimen with the incident x-ray beam while the specimen has the first rotational orientation relative to the incident x-ray beam comprises illuminating the specimen with the incident x-ray beam at a first plurality of locations, and said illuminating the specimen with the incident x-ray beam while the specimen has the second rotational orientation comprises illuminating the specimen with the incident x-ray beam at a second plurality of locations.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Currently Amended) The method of claim 11, wherein said illuminating the specimen with the incident x-ray beam at the first plurality of locations comprises moving the -5-Appl. No.17/009,500 Filed:September 1, 2020 specimen in a sequential series of steps in two directions in a plane substantially parallel to the surface of the specimen such that the incident x-ray beam impinges each location of the first plurality of locations while the specimen has the first rotational orientation relative to the incident x-ray beam, and said illuminating the specimen with the incident x-ray beam at the second plurality of locations comprises moving the specimen in a sequential series of steps in two directions in the plane substantially parallel to the surface of the specimen such that the incident x-ray beam impinges each location of the second plurality of locations while the specimen has the second rotational orientation.
Appropriate correction is required.
Claims 13 and 14 are objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Currently Amended) The method of claim 1, wherein said illuminating the specimen with the incident x-ray beam while the specimen has the first rotational orientation relative to the incident x-ray beam comprises illuminating the specimen with the incident x-ray beam at a first location, and said illuminating the specimen with the incident x-ray beam while the specimen has the second rotational orientation comprises illuminating the specimen with the incident x-ray beam at the first location.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Currently Amended) The method of claim 13, further comprising: 
translating the specimen in a plane substantially parallel to the surface of the specimen such that the incident x-ray beam impinges a second location different from the first location; 
illuminating the specimen with the incident x-ray beam at the second location with the specimen having the first rotational orientation relative to the incident x-ray beam; 
collecting fluorescence x-rays generated by the specimen in response to the incident x-ray beam while the specimen is at the second location with the first rotational orientation; 
illuminating the specimen with the incident x-ray beam at the second location with the specimen having the second rotational orientation; and 
.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities: 
Claim 15 should be amended as follows:
15. (Currently Amended) The method of claim 1, further comprising: 
generating data indicative of the fluorescence x-rays collected at multiple rotational orientations; and 
reconstructing the data to generate a two-dimensional image of a of a trace element in the specimen.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Allowable Subject Matter
Claims 1, 3, 6, 16, and 18-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1 and 3-15, Kasper et al. (U. S. Patent No. 10,634,628 B2) disclosed a method that comprises: 
illuminating a specimen (22) with an incident x-ray beam (27) while the specimen has a first rotational orientation relative to the incident x-ray beam, the incident x-ray beam having a near-grazing incident angle (10) relative to a surface of the specimen (column 4, lines 33-45; column 8, lines 10-61; column 11, line 53 - column 12, line 3); 
collecting fluorescence x-rays generated by the specimen in response to the incident x-ray beam while the specimen has the first rotational orientation (column 7, lines 24-57); 
rotating the specimen about a direction (z-axis) substantially perpendicular to the surface of the specimen such that the specimen has a second rotational orientation (f) relative to the incident x-ray beam, the second rotational orientation different from the first rotational orientation by a rotation angle (column 6, line 66 - column 7, line 16).

collecting fluorescence x-rays generated by the specimen in response to the incident x-ray beam while the specimen has the second rotational orientation (column 7, lines 24-57).
However, the prior art failed to disclose or fairly suggested that the method comprises:
illuminating a specimen with an incident x-ray beam while the specimen has a first rotational orientation relative to the incident x-ray beam, the incident x-ray beam having a near-grazing incident angle relative to a surface of the specimen, the near-grazing incident angle in a range of 1 degree to 15 degrees relative to the surface of the specimen.

With respect to claims 16 and 18-24, Kasper et al. (U. S. Patent No. 10,634,628 B2) disclosed a system for an x-ray fluorescence analysis of a specimen, the system comprising:
an x-ray source configured to generate x-rays (column 7, lines 17-57); 
an x-ray optical subsystem (a suitable monochromatizing optics, a collimator, and a focusing optics) configured to receive the x-rays from the x-ray source and to direct at least some of the received x-rays as an incident x-ray beam to illuminate a specimen, the incident x-ray beam having a near-grazing incident angle relative to a surface of the specimen (column 7, lines 17-23);  
a specimen stage (24) configured to support the specimen and to move the specimen in a plane parallel to the surface of the specimen and to rotate the specimen 
at least one energy-discriminating detector (32a and 32b) configured to measure at least some fluorescence x-rays emitted from the surface of the specimen in response to the incident x-ray beam (column 7, lines 24-57).
However, the prior art failed to disclose or fairly suggested that the system comprises:
an x-ray optical subsystem configured to receive the x-rays from the x-ray source and to direct at least some of the received x-rays as an x-ray beam to illuminate a specimen, the x-ray beam having a near-grazing incident angle relative to a surface of the specimen, the near-grazing incident angle is in a range of 1 degree to 15 degrees relative to the surface of the specimen.

Response to Amendment
Applicant’s amendments filed 09 April 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 09 April 2021 with respect to claims 1 and 3-15 have been fully considered.  The objection of claims 1 and 3-15 has been withdrawn.
Applicant’s amendments filed 09 April 2021 with respect to claim 6 have been fully considered.  The objection of claim 6 has been withdrawn.
Applicant’s amendments filed 09 April 2021 with respect to claims 7-10 have been fully considered.  The objections of claims 7-10 have been withdrawn.
Applicant’s amendments filed 09 April 2021 with respect to claim 8 have been fully considered.  The objection of claim 8 has been withdrawn.
Applicant’s amendments filed 09 April 2021 with respect to claim 10 have been fully considered.  The objection of claim 10 has been withdrawn.
Applicant’s amendments filed 09 April 2021 with respect to claims 16 and 18-24 have been fully considered.  The objections of claims 16 and 18-24 have been withdrawn.
Applicant’s amendments filed 09 April 2021 with respect to claim 20 have been fully considered.  The objection of claim 20 has been withdrawn.
Applicant’s amendments filed 09 April 2021 with respect to claim 23 have been fully considered.  The objection of claim 23 has been withdrawn.
Applicant’s amendments filed 09 April 2021 with respect to claim 24 have been fully considered.  The objection of claim 24 has been withdrawn.
Applicant’s amendments filed 09 April 2021 with respect to claim 4 have been fully considered.  The rejection of claim 4 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 09 April 2021 with respect to claims 1, 5, 7-10, 15, 16, 22, and 23 have been fully considered.  The rejection of claims 1, 5, 7-10, 15, 16, 22, and 23 under 35 U.S.C. 102(a)(2) as being anticipated by Kasper et al. (U. S. Patent No. 10,634,628 B2) has been withdrawn.

Conclusion




























The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wormington et al
Schegrov et al. (U. S. Patent No. 10,895,541 B2) disclosed systems and methods for combined X-ray reflectometry and photoelectron spectroscopy.
Yamagami (U. S. Patent No. 6,611,577 B1) disclosed an X-ray fluorescence analysis and an apparatus therefor.
Jach et al. (U. S. Patent No. 5,280,176 A) disclosed an X-ray photoelectron emission spectrometry system.
Ohsugi et al. (U. S. Patent No. 5,249,216 A) disclosed a total-reflection X-ray fluorescence apparatus.
Ohsugi et al. (U. S. Patent No. 5,220,591 A) disclosed a total-reflection X-ray fluorescence apparatus.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884